t c memo united_states tax_court david e christensen petitioner v commissioner of internal revenue respondent docket nos filed date david e christensen pro_se ron s chun for respondent memorandum findings_of_fact and opinion haines judge respondent determined deficiencies in petitioner’s federal_income_tax as follows year at issue deficiency sec_6651 sec_6662 dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number n a dollar_figure big_number big_number big_number the issues to be decided are whether petitioner failed to report dollar_figure in as income for federal_income_tax purposes whether petitioner failed to substantiate his claimed schedule c profit or loss from business_expenses for and whether petitioner is liable for additions to tax under sec_6651 for all years at issue and whether petitioner is liable for accuracy-related_penalties under sec_6662 for and findings_of_fact petitioner resided in glendora california at the time the petitions were filed during the years at issue petitioner was employed by various companies as a systems engineer the work he performed as a systems engineer was done out of his home in addition he started his own company in called connect4less in this capacity he repaired computers programmed computers and developed web sites for individuals petitioner also operated connect4less out of his home petitioner did not file a federal_income_tax return for he did not make estimated_tax payments for petitioner did not file his and federal unless otherwise indicated all section references are to the internal_revenue_code as amended all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated amounts are rounded to the nearest dollar income_tax returns until date on date respondent prepared a substitute for return for on date respondent issued notices of deficiency to petitioner for the years at issue respondent determined petitioner received taxable_income in based upon the internal_revenue_service administrative record of petitioner’s third-party payor information administrative record based upon the administrative record petitioner received w-2 wage and tax statement income of dollar_figure consisting of a dollar_figure from auspex systems inc b dollar_figure from microcadam inc and c dollar_figure from npc admin services dcp npc 1099-int interest_income income of dollar_figure consisting of a dollar_figure from capital one fsb b dollar_figure from glendale federal bank and c dollar_figure from pasadena federal credit_union and 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc income of dollar_figure from the public employees’ retirement_system for the state of california respondent disallowed petitioner’s schedule c expenses of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively for lack of substantiation the disallowance of schedule c expenses caused petitioner’s adjusted_gross_income to increase as a result petitioner’s schedule a itemized_deductions deductions were reduced by dollar_figure dollar_figure and dollar_figure in and respectively on date petitioner timely filed petitions contesting the deficiencies for the years at issue petitioner did not cooperate with respondent in preparing for trial he did not identify or exchange any documents identify witnesses or file a pretrial memorandum as required by the standing_pretrial_order respondent complied with these requirements on date the cases were consolidated for trial trial was held on this matter on date the parties submitted their stipulation of facts at the beginning of trial opinion petitioner asserts he is not liable for respondent’s deficiency determinations penalties and additions to tax because he did not receive taxable_income of dollar_figure in he properly substantiated his schedule c expenses for and he is not liable for additions to tax under sec_6651 for all years at issue and he is not liable for accuracy-related_penalties under sec_6662 for and generally the taxpayer bears the burden of proving the commissioner’s determinations are erroneous rule a however the burden_of_proof may shift to the commissioner under sec_7491 if the taxpayer has produced credible_evidence relating to the tax_liability at issue has met his substantiation requirements maintained records and cooperated with the secretary’s reasonable requests for documents witnesses and meetings in this case petitioner bears the burden_of_proof because he did not substantiate his expenses maintain the required records and cooperate with respondent’s requests sec_7491 see 116_tc_438 a sec_6201 if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on a third-party information_return and the taxpayer has fully cooperated with the secretary the secretary has the burden of producing reasonable and probative information concerning that deficiency in addition to the information_return sec_6201 in this case petitioner did not fully cooperate with respondent therefore the court concludes respondent does not have the burden of production under sec_6201 for the tax_year sec_7491 applies to all years at issue because the examination of petitioner’s returns for all years at issue began after date the effective date of sec_7491 determination in unreported income cases the court_of_appeals for the ninth circuit has determined that in order for the presumption of correctness to attach to a deficiency determination in unreported income cases the commissioner must establish some evidentiary foundation connecting the taxpayer to the income-producing activity 596_f2d_358 9th cir revg 67_tc_672 or demonstrate the taxpayer received unreported income 680_f2d_1268 9th cir once there is evidence of actual receipt of income by the taxpayer the taxpayer has the burden of proving that all or part of the income is not taxable 87_tc_74 a deficiency determination which is not supported by some evidentiary foundation is arbitrary and erroneous weimerskirch v commissioner supra pincite in these circumstances the commissioner has the burden of coming forward with evidence establishing the existence and amount of a deficiency 73_tc_394 in this case there is sufficient evidence linking petitioner to all the income-producing activities except the amounts reported by npc with respect to the administrative record petitioner testified he was employed by auspex systems inc and microcadam inc in he had a mortgage with glendale federal bank and had accounts with capital one and pasadena federal credit_union and he received income from the public employees’ retirement_system for the state of california thus there is sufficient evidence linking petitioner to dollar_figure however even though the administrative record indicated petitioner received dollar_figure from npc in petitioner testified he was not employed by nor did he receive income from npc in at trial respondent was unable to provide the court a form_w-2 statement from npc or any other evidence linking petitioner to receipt of income from npc respondent informed the court he attempted to issue a subpoena to npc however he was unable to find its location the court finds respondent’s administrative record of npc’s third-party information without more is an insufficient evidentiary foundation because petitioner disputes receipt of such income therefore this court concludes respondent presented evidence linking petitioner to only dollar_figure of unreported income in not the alleged dollar_figure finally petitioner provided no evidence to dispute respondent’s determination of petitioner’s receipt of income for as reduced by the court therefore the court finds petitioner received taxable_income of dollar_figure in b petitioner argues his business_expenses for and were properly substantiated solely by his testimony the court disagrees under sec_162 a taxpayer may deduct ordinary and necessary business_expenses incurred or paid during the taxable_year however deductions are a matter of legislative grace and the taxpayer must clearly demonstrate entitlement to the claimed deductions 503_us_79 the taxpayer must keep records sufficient to establish the amount of his deductions sec_162 sec_6001 sec_1_6001-1 income_tax regs the taxpayer bears the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir petitioner testified all substantiating documents were either destroyed in hard disk crashes or lost while moving when a taxpayer’s records have been destroyed or lost due to circumstances beyond the taxpayer’s control such as fire flood earthquake or other_casualty the taxpayer has a right to substantiate the deductions by a reasonable reconstruction of the expenditures or uses sec_1_274-5t temporary income_tax regs fed reg date if documentation is unavailable the court may although it is not required to do so accept the taxpayer’s testimony to substantiate the deduction see 122_tc_305 watson v commissioner tcmemo_1988_29 during petitioner’s testimony he contradicted himself admitted to errors in the schedules c relative to expenses and in some instances could not recall what the claimed expenses were further petitioner did not make a good_faith effort to reconstruct his expenses provide documentation or provide corroborating evidence to bolster the credibility of his testimony see tokarski v commissioner supra pincite smith v commissioner tcmemo_1998_33 therefore the court finds petitioner’s testimony was insufficient to substantiate his deductions boyd v commissioner supra watson v commissioner supra finally petitioner failed to reconstruct his records submit any documentation or otherwise provide sufficient evidentiary basis for the court to estimate his expenses under the cohan_rule see 39_f2d_540 2d cir 85_tc_731 therefore the court sustains respondent’s determination disallowing petitioner’s schedule c expenses of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively as a result of the above the court sustains respondent’s determination disallowing schedule a deductions of dollar_figure dollar_figure and dollar_figure in and respectively c penalties and additions to tax sec_6651 pursuant to sec_7491 respondent has the burden of production with respect to any penalty addition_to_tax or additional_amounts the burden of production only requires respondent to come forward with sufficient evidence indicating it is appropriate to impose additions to tax 116_tc_438 in this case respondent has carried the requisite burden of production with respect to the additions to tax under sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a required return on or before the prescribed filing_date unless it is shown that such failure is due to reasonable_cause and not due to willful neglect a showing of reasonable_cause requires the taxpayer to demonstrate he exercised ordinary business care and prudence and nevertheless was unable to file the return by the due_date sec_301_6651-1 proced admin regs petitioner did not file a return for and he did not timely file his and tax returns petitioner did not offer a legitimate explanation for these failures thus petitioner is liable for additions to tax for failure to timely file under sec_6651 in and in amounts to be determined under rule calculations sec_6662 sec_6662 imposes an accuracy-related_penalty upon any underpayment_of_tax resulting from a substantial_understatement_of_income_tax the penalty is equal to percent of any underpayment that constitutes a substantial_understatement_of_income_tax sec_6662 the term substantial_understatement is defined as the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 petitioner reported tax on his income_tax returns and respondent determined deficiencies based upon corrected tax resulting in understatements of the following amounts tax_year tax on return corrected tax understatement dollar_figure -0- dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number in this case the amount of the understatement for each of the years and is more than percent of the tax required to be shown and greater than dollar_figure thus petitioner substantially understated his income_tax for and thus respondent has met the burden of production and petitioner having failed to show reasonable_cause substantial_authority or other basis for reducing the understatement is liable for the sec_6662 penalty for and the court in reaching its holding has considered all arguments made and concludes that any arguments not mentioned above are moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
